Title: 30th.
From: Adams, John Quincy
To: 


       This morning at 7 o’clock I cross’d Charlestown ferry. At about 8 I got into a Chaise with a Mrs. Webster a lady, that I never saw but who has de grands talens pour le silence. We went through Cambridge, but the horse was so restless, that I could not get out to speak to my brother or Cousin. We stopp’d and dined about 16 miles from Haverhill. Had an exceeding good Dinner, and at a very moderate charge, which I have seldom found in my own Country. It was about 6 in the evening when, we got to Haverhill; in the whole day, there was about the value of a quarter of an hour’s conversation pass’d between us. How much more agreeable would my journey have been, had I come with My Cousin. I was heartily glad when I got to my Uncle’s house.
       My Aunt was drinking Tea at Mrs. Payson’s, and I went over there with Mr. Shaw. In the Evening I delivered Lucy Cranch’s message, with the wedding Cake to Miss Hazen.
      